                                                                           March 23, 2020
BY ECF


Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Cynthia Cummings, et al. v. Addie Mae Collins Community Services, Inc. et al.
Civil Action No. 19-CV-9839 (RA)


Dear Judge Abrams,


This firm represents the Defendant, Addie Mae Collins Community Services, Inc., on this
matter. We filed the document #28 with its exhibits on March 20, 2020; however, it
contains some sensitive information which need to be redacted. We are writing this letter
to request this court to seal the document # 28 along with its exhibits (28-1; 28-2; 28-3
and 28-4) and allow this firm to re-file the redacted version of the same.

We respectfully request that you will grant our requests above.




Respectfully submitted,                             Defendant shall re-file its request to seal in
                                                    accordance with the procedures outlined in
                                                    Rule 5(A)(i)-(iii) of the Court's Individual
                                                    Rules & Practices in Civil Cases.
Xuejie Wong, Esq.
                                                    SO ORDERED.
Attorney for Defendant
                                                    _______________________
                                                    Hon. Ronnie Abrams
                                                    3/24/2020
